 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   VENTURA MACIAS,                                  )   Case No. 1:21-cv-00371 AWI JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING STIPULATION TO
             v.                                       )   CONTINUE MANDATORY
13                                                    )   SETTLEMENT CONFERENCE
     LIBERTY LIFT SOLUTIONS, LLC,                     )   (Doc. 5)
14                                                    )
                  Defendant.                          )
15                                                    )

16           Based upon the stipulation of the parties, the Court ORDERS:

17           1.     The mandatory scheduling conference is CONTINUED to September 27, 2021 at 9:00

18   a.m.;

19           2.     At least one week in advance, the parties SHALL file a joint scheduling conference

20   report or a statement setting forth the status of the settlement efforts and whether they are prepared to

21   proceed to scheduling the case.

22
     IT IS SO ORDERED.
23

24      Dated:     June 3, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
